NRS 34.724(2)(b); NRS 34.738(1). Accordingly, we

                            ORDER the petition DENIED.




                                                              11`711 Viiircaab ,   J.
                                                  Gibbons


                                                                                   J.
                                                  Pickering



                cc:   Hon. Stefany Miley, District Judge
                      The Almase Law Group LLC
                      Rigoberto Enrique Iszaz
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A